                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                             )
                                                       )
  v.                                                   )      No. 2:18-CR-00087-6-JRG-CRW
                                                       )
  AMBER LYNN HALL                                      )

                           MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Amber Lynn Hall’s Motion Requesting

  Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) as Amended by 603(b)(1) of the

  First Step Act of 2018 [Doc. 633] and the United States’ Response in Opposition [Doc. 635].

  Acting pro se, Ms. Hall, a federal inmate, moves the Court for compassionate release due to

  the COVID-19 pandemic, claiming that she suffers from underlying conditions “that make[]

  [her] more susceptible to . . . severe illness” if she were to contract COVID-19. [Def.’s Mot. at

  1–2].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

  326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

  may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

  Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

  courts can consider motions for compassionate release once a defendant either exhausts her

  administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

  to the warden:

          The court may not modify a term of imprisonment once it has been imposed except
          that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon



Case 2:18-cr-00087-JRG-CRW Document 637 Filed 12/17/20 Page 1 of 3 PageID #: 7021
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

  18 U.S.C. § 3582(c)(1)(A). According to Ms. Hall, she “submitted her formal administrative

  request to the warden of the institution on September 7, 2020,” and she “was denied this formal

  request on September 17, 2020. (See attached).” [Def.’s Mot. at 4–5]. In response, however, the

  United States maintains that Ms. Hall did not properly petition the warden of her facility for

  compassionate release, and the Court agrees.

         In September, Ms. Hall did in fact petition the warden, as she claims, but she requested

  home confinement “based on the CARES Act” and not compassionate release based on

  § 3582(c)(1)(A). [Pet. to Warden, Doc. 633-1, at 1 (requesting “home confinement based on

  the CARES Act”); Warden’s Denial, Doc. 633-1, at 3 (denying Ms. Hall’s petition “for home

  confinement under the Coronavirus Aid, Relief, and Economic Security (CARES) Act due to

  risk of COVID-19”)]. The Court is without authority to order Ms. Hall’s release under the

  Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136,

  134 Stat. 281 (2020). See United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *2

  (E.D. Tenn. Apr. 15, 2020) (“The CARES Act places decision making authority solely within

  the discretion of the Attorney General and the Director of the Bureau of Prisons.” (citations

  omitted)); see also United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1118 (D. Kan. 2020)

  (“While the CARES Act gives the BOP broad discretion to expand the use of home confinement

  during the COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this

  provision.” (citing United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1

  (S.D.N.Y. Apr. 10, 2020))).



                                                  2

Case 2:18-cr-00087-JRG-CRW Document 637 Filed 12/17/20 Page 2 of 3 PageID #: 7022
         Because Ms. Hall has failed to satisfy § 3582(c)(1)(A)’s exhaustion requirement, the

  Court is unable to consider her motion for compassionate release as this time. See United States

  v. Alam, 960 F.3d 831, 833–36 (6th Cir. 2020) (concluding that § 3582(c)(1)(A)’s exhaustion

  requirement is mandatory and that courts lack license to create a judge-made or an equitable

  exception to it). Ms. Hall’s motion [Doc. 635] is therefore DENIED without prejudice.

         So ordered.

         ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                 3

Case 2:18-cr-00087-JRG-CRW Document 637 Filed 12/17/20 Page 3 of 3 PageID #: 7023
